DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 16, 18, 20-26, and 28-35 are pending in the application.
	Claims 1-15, 17, 19, and 27 have been cancelled by Applicant.
	In the response filed 03 January 2022, claims 16, 26, 29-30 and 34-35 were amended by Applicant.  These amendment have been entered upon filing of the RCE on 02 February 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 January 2022 has been entered with the RCE filed 02 February 2022.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 26:  Claim 26 recites the limitation "the open profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Clarification and correction are required. 
	Re Claims 38 and 34-35:  These claims are considered indefinite because they depend from indefinite claim 26.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Re Claim 26:  Claim 26 requires that the cross-section of the profiled support has an “open profile”.  However, claim 16, from which claim 26 depends, now already requires that the cross-section of the profiled support is “one of a C-profile and a U-profile”.  Since both a “C-
Clarification and correction are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 20-26, 28-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson (US Patent 6,065,894) in view of Ross (US Patent 8,517,349).
	Re Claim 16:  Wasson discloses a vehicle restraint system (see Fig. 1), comprising: 
at least one vertical member (10), wherein the vertical member comprises a profiled support (12) and a reinforcing support (20) arranged in the profiled support, a longitudinal axis of the reinforcing support being arranged substantially parallel to a longitudinal axis of the profiled support, the profiled support (12) forming a substantially rectangular cross-section perpendicular to the longitudinal axis and having two narrow sides (see annotated Fig. 1 below) and at least one broad side (13a, 13b; see annotated Fig. 1 below) of the substantially rectangular cross-section, the profiled support (12) and the reinforcing support (20) being detachably fastened to one another by a connecting device (32); 
at least one fastening device arranged on at least one of the narrow sides of the profiled support; and 
at least one guard rail (9) fastened to the at least one vertical member on at least one of the narrow sides by the at least one fastening device; 

wherein the cross-section of the profiled support (12) is one of a C-profile (see Fig. 1) and a U-profile; 
wherein there is a clearance (for example, the space between web 24 of coupling unit 20 and main base web 13b of the post; Fig. 1) between the profiled support and the reinforcing support; and 
wherein the reinforcing support (20) is fixed in the profiled support by the connecting device.

    PNG
    media_image1.png
    726
    596
    media_image1.png
    Greyscale

Wasson fails to explicitly disclose at least one fastening device arranged on at least one of the narrow sides of the profiled support, such that the least one guard rail is fastened to the at least one vertical member by the at least one fastening device.
Ross teaches the use of a vehicle restrain system comprising at least one vertical member (22; see Fig. 2) comprising a profiled support (22) having two narrow sides (23) and at least one broad side, and at least one guardrail (26), and further comprising at least one fastening device (56) arranged on at least one of the narrow sides of the profiled support (22), such that the least one guard rail (26) is fastened to the at least one vertical member (22) by the at least one fastening device (56), for the purpose of securing the at least one guard rail to the at least one vertical member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wasson such that it comprises at least one fastening device arranged on at least one of the narrow sides of the profiled support, such that the least one guard rail is fastened to the at least one vertical member by the at least one fastening device, as taught by Ross, for the purpose of securing the at least one guard rail to the at least one vertical member.
	Re Claim 18:  Wasson further discloses a vehicle restraint system, wherein the at least one connecting device (32) connects the reinforcing support (20) and the profiled support (12) to one another in a form-fitting manner (see Fig. 1). 
Re Claim 20:  Wasson further discloses a vehicle restraint system, wherein the reinforcing support (20) is clamped in a predeterminable manner in the profiled support (12) by the connecting device (32).
Re Claim 21:  Wasson further discloses a vehicle restraint system, wherein a length of the reinforcing support (20) is shorter than a length of the profiled support (12). 
Re Claims 22-24:  Wasson further discloses a vehicle restraint system, wherein the reinforcing support (20) extends over a maximum of 50%/70%/90% (see Fig. 1; note that the 
Re Claim 25:  Wasson, as modified in view of Ross above, further discloses a vehicle restraint system, wherein an area of the profiled support (12; Wasson Fig. 1) in which the fastening device (at an upper portion of the vertical member, overlapping with the guard rail 9, as taught by Ross) is arranged is free of the reinforcing support (20).
Re Claim 26, as best understood by the Examiner:  Wasson further discloses a vehicle restraint system, wherein the cross-section of the profiled support (12) is the open profile (see Fig. 1).
Re Claim 28:  Wasson further discloses a vehicle restraint system, wherein at least one wall surface (24) of the reinforcing support (20) covers a sectional opening (between return lips 13, 13) of the profiled support (12) caused by the open profile.
Re Claim 29:  Wasson further discloses a vehicle restraint system, wherein another cross-section of the reinforcing support (20) is another open profile; see Figs. 1-2).
Re Claim 31:  Wasson, as modified in view of Ross above, discloses a vehicle restraint system significantly as claimed except wherein the reinforcing support has a lower steel grade than the profiled support.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Therefore, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to choose the material of the reinforcing support that has a lower steel grade than the profiled support for 
Re Claim 32:  Wasson further discloses a vehicle restraint system, wherein the connecting device (32) extends through at least one of the narrow sides of the profiled support (12).
Re Claim 33:  Wasson further discloses a vehicle restraint system, wherein the connecting device (32) extends through the two narrow sides of the profiled support (12).

Claims 30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson (US Patent 6,065,894) in view of Ross (US Patent 8,517,349), as applied to claims 16, 18, 20-26, 28-29, and 31-33 above, and further in view of Schmitt (DE 103 26 414)
Re Claim 30:  Wasson, as modified in view of Ross above, discloses a vehicle restraint system significantly as claimed except wherein the other cross-section of the reinforcing support is one of another C-profile and another U-profile.
Schmitt teaches the use of a vehicle restrain system (see Fig. 3) comprising at least one vertical member (5) comprising a profiled support (8) and a reinforcing support (12), and at least one guardrail (6), wherein the cross-section of the profiled support (8) is one of a C-profile (see Fig. 3) and a U-profile, and further wherein the cross-section of the reinforcing support (12) is one of another C-profile and another U-profile, for the purpose of fitting properly within the profiled support and providing a desired degree of stiffness.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Wasson such that the cross-section of the reinforcing support is one of another C-profile and another U-profile, as taught by Schmitt, for the purpose of fitting properly within the profiled support and providing a desired degree of stiffness.
Re Claims 34-35:  Wasson, as modified in view of Ross above, discloses a vehicle restraint system significantly as claimed except wherein: the cross-section of the profiled support is the C-profile; another cross-section of the reinforcing support is a C-profile (as is required by claims 34 and 35); and a sectional opening of the profiled support aligns with a further sectional opening of the reinforcing support (as is further required by claim 35).
Schmitt teaches the use of a vehicle restrain system (see Fig. 3) comprising at least one vertical member (5) comprising a profiled support (8) and a reinforcing support (12), and at least one guardrail (6), wherein the cross-section of the profiled support (8) is one of a C-profile (see Fig. 3) and a U-profile, and further wherein the cross-section of the profiled support is the C-profile; another cross-section of the reinforcing support (12) is a C-profile (see Fig. 3); and a sectional opening of the profiled support aligns with a further sectional opening of the reinforcing support (see Fig. 3), for the purpose of fitting properly within the profiled support and providing a desired degree of stiffness.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Wasson such that the cross-section of the profiled support is the C-profile; another cross-section of the reinforcing support is a C-profile (as is required by claims 34 and 35); and a sectional opening of the profiled support aligns with a further sectional opening of the reinforcing support (as is further required by claim 35), as taught by Schmitt, for the purpose of fitting properly within the profiled support and providing a desired degree of stiffness.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678